IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Daniel G. Payton,
Petitioner(s),

Case Number: 1:19cv149
vs.

Judge Susan J. Dlott
Warden Chillicothe Correctional Institution,
Respondent(s).
ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Karen L. Litkovitz filed on December 10, 2019 (Doc. 12), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired December 24, 2019, hereby
ADOPTS said Report and Recommendation.

Accordingly, respondent’s motion to dismiss (Doc. 8) is GRANTED. The petition for a
writ of habeas corpus (Doc. 4) is DISMISSED with prejudice on the ground that the petition is
time-barred under 28 U.S.C. §2244(d).

A certificate of appealability will not issue with respect to any of the claims for relief
alleged in the petition, which this Court has concluded are barred from review on a procedural
ground, because under the first prong of the applicable two-part standard enunciated in Slack v.
McDaniel, 529 U.S. 473, 484-85 (2000), “jurists of reason” will not find it debatable whether the

Court is correct in its procedural ruling.

With respect to any application by petitioner to proceed on appeal in forma pauperis, the
Court will certify pursuant to 28 U.S.C. §1915(a) that an appeal of any Order adopting the Report
and Recommendation will not be taken in “good faith.” Therefore, petitioner is DENIED leave
to appeal in forma pauperis upon a showing of financial necessity. See Fed. R. App.P. 24(a):
Kincade v, Sparkman, 117 F.3d 949, 952 (6" Cir, 1997).

IT IS SO ORDERED.

Judge Susan J. Mott
United States District Court
